Bell, Chief Judge.
This is a child deprivation case. As the appellant’s child was in custody and a hearing was not held on the petition within the 10 day limit (Code Ann. § 24A-1701 (a)), the petition was dismissed. On the day of dismissal the petition alleging deprivation was refiled. The appellant’s motion to dismiss the second petition was denied. Held:
The appellant contends that the dismissal of the first petition operates as a bar against its refiling a second time. In Sanchez v. Walker County Dept. of Family &c. Services, 237 Ga. 406, 411 (229 SE2d 66), the Supreme Court in discussing Code Ann. §§ 24A-1402 (a) and 24A-1404 (c), stated: "These procedural safeguards are easily followed. If, for some reason they are not, dismissal of the petition would be without prejudice. Another petition can be filed without delay if there is reason to believe the child is being neglected or abused.” There is no logical or legal reason why this principle would not apply to a dismissal for failure to comply with the procedural requirement in Code Ann. § 24A-1701 (a).

Judgment affirmed.


McMurray and Smith, JJ., concur.

Submitted February 28, 1977
Decided April 6, 1977
Rehearing denied April 29, 1977
Brant Jackson, Jr., for appellant.
Kathryn Anne Workman, Solicitor, Joseph M. Winter, for appellee.